DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

            Claim(s) 1-5, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US 2017/0144266)
  Sato discloses a polishing pad for a wafer polishing apparatus (page 1, para 0007), the polishing pad comprising:
   a polishing layer 110 comprises of matrix resin include polyurethane (page 2, para 0023, page 3, para 0027-0028, fig. 1), which reads on a first NAP layer having an upper surface in direct contact with a wafer
 an intermediate layer 120 comprises of matrix resin include polyurethane, disposed under the layer 110 to support the layer 110 (page 4-5, para 0043, para 0046-0047, fig. 1), which reads on a second NAP layer disposed under the first NAP layer to support the first NAP layer
  and a polyethylene terephthalate film (PET film) layer 130 disposed under the layer 120/the second NAP layer to be attached to a surface plate (page 6, para 0061,0062, fig. 1)
Regarding claim 2, Sato discloses that a compressibility of the layer 110/first NAP layer is preferably 4.0 to 13 % (page 4, para 0038), which encompasses the claimed range of 12% or less 
Regarding claim 3, Sato discloses that a hardness of the layer 110/the first NAP layer is preferably 15 to 50 0(page 4, para 0041), which reads on the claimed range of 22° or more
 Regarding claim 4, Sato discloses that a compressibility of the layer 120/the second NAP layer is preferably 10 to 60% (page 6, para 0058), which reads on the claimed range of 10% to 30%.
Regarding claim 5, Sato discloses that an elastic modulus of the layer 120/the second NAP layer is preferably 60 to 100 % (page 6, para 0058), which reads on an elastic modulus of the layer 120/the second NAP layer is more than 95% 
Regarding claim 6, Sato discloses that a hardness of the layer 120/the second NAP layer is preferably 5 to 380 (page 6, para 0060), which reads on the claimed range of 19° to 26°.
Regarding claim 7, Sato discloses that the thicknesses of the layer 110/the first and the layer 120/the second NAP layers are 0.20 to 0.70 mm/0.20 to 0.60 mm (page 4, para 0036, page 5, para 0056), which reads on the claimed range of 0.30 to 0.40 mm 
  Regarding claim 8, Sato discloses that a thickness of the layer 130/the PET film layer is preferably 0.10 to 0.50 mm (page 6, para 0063), which reads on the claimed range of 0.10 to 0.30 mm.
  Regarding claim 9, Sato discloses that the layer 110/the first and the layer 120/the second NAP layers are a suede material including polyurethane (page 3, para 0027-0028, page 5, para 0047)
Regarding claim 10, Sato discloses that the polishing pad further comprising an adhesive layer for combining the layer 110/the first NAP layer and the layer 120/the second NAP layer (page 9, para 0095)

Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lehuu et al (US 10,071,461)
  Lehuu discloses a polishing pad for a wafer polishing apparatus (see abstract), the polishing pad comprising:
   a first polishing layer 10 comprises of thermoplastic include polyurethane (col 30, lines 1-10, col 36, lines 5-20, fig. 10B), which reads on a first NAP layer having an upper surface in direct contact with a wafer
 a second polishing layer 10’ comprises of thermoplastic include polyurethane, disposed under the layer 10 to support layer 10’ (col 20, lines 20-30, col 36, lines 5-20, fig. 10B), which reads on a second NAP layer disposed under the first NAP layer to support the first NAP layer
  and a polyethylene terephthalate film (PET film) backing layer disposed under the layer 10’/the second NAP layer to be attached to a surface plate (col 30, lines 20-30, col 31, lines 35-42, fig. 10B)
   Regarding claim 9, Lehuu discloses that the layer 10/the first and the layer 10’/the second NAP layers are a suede material including polyurethane (col 36, lies 5-20)
 Regarding claim 10, Lehuu discloses that the polishing pad further comprising an adhesive layer for combining the layer 10/the first NAP layer and the layer 10’/the second NAP layer (col 30, lines 24-30)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713